KATZ, J.,
concurring in part and dissenting in part. I join in part II of the majority opinion but write separately because I disagree with the analysis in part I.
The plaintiffs contend that we should recognize a damages remedy to redress violations of rights protected under article first, §§ 7 and 9, of our state constitution. They advance two alternative bases for a damages remedy: (1) Connecticut common law, prior to 1818, provided damages for the violation of rights that were substantially similar to the constitutional rights they allege were violated and, therefore, according to Kelley Property Development, Inc. v. Lebanon, 226 Conn. 314, 331-33, 627 A.2d 909 (1993), article first, § 10, of the Connecticut constitution incorporates a constitutionally based damages remedy; and (2) we should infer a common-law cause of action from article *77first, §§ 7 and 9, under the reasoning of Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388, 91 S. Ct. 1999, 29 L. Ed. 2d 619 (1971).
There are two parts to the analysis of the plaintiffs’ first claim. The first question is whether our early common law permitted damages actions against government officials for violating rights analogous to those now protected by article first, §§ 7 and 9, of our state constitution. If the answer to that question is yes, the second part of the analysis depends upon whether proper recognition of these fundamental constitutional rights requires that their violation be vindicated directly under the state constitution or whether an alternative common-law or statutory remedy will suffice. The majority recognizes that fundamental rights, which existed at common law prior to 1818, and which were also codified separately in our state constitution under article first, §§ 7 and 9, are directly involved in this case. The majority, however, reaches out to hold that article first, § 10, of the state constitution does not guarantee the plaintiffs the right to bring a claim directly under article first, §§ 7 and 9. I agree with the majority as to the first part of the analysis but would not close the door to recognizing a direct constitutional remedy.
Connecticut’s first constitution, adopted in 1818, formally established our governmental structure and included a declaration of rights to safeguard individual liberties. The declaration of rights appeared in article first, §§ 1 through 21, of the 1818 constitution. Article first, §§ 8 and 10, concerning, respectively, searches and seizures and arrests, were identical to their current counterparts, article first, §§ 7 and 9. Connecticut, however, had a declaration of rights and a “constitution,” as this term was understood at the time, dating from the first half of the seventeenth century. C. Collier, “The Connecticut Declaration of Rights Before the Constitution of 1818: A Victim of Revolutionary Redefinition,” *7815 Conn. L. Rev. 87 (1982). This “constitution of government,” which was unwritten, incorporated common-law principles and practices, various significant statutes, the Fundamental Orders of 1639, and the Charter of 1662; id., 89; and embodied “the practice and customs of a society that are generally agreed upon as immutable, or at least as not suddenly mutable by a mere General Assembly.” W. Horton, “Connecticut Constitutional History 1776-1988” in Connecticut’s Four Constitutions (H. Cohn & W. Horton eds., 1988) p. 18; see also C. Collier, supra, 89.
During the preconstitutional period, individual rights, including the right to be free from the abuse of governmental power, were highly valued and well protected. Zephaniah Swift, a former chief justice and author of our state’s first legal text, noted in 1795 that the right of personal liberty was “sacred and inestimable” and that “without [it] all others [were] of little value . . . .” 1Z. Swift, A System of the Laws of the State of Connecticut (1795) p. 180. Swift confirmed that governmental power emanated from the people; id., p. 59; and noted, moreover, that “[n]o individual, or body of men, have a discretionary, or arbitrary power to commit any person to prison; no man can be restrained of his liberty ... or be in any way imprisoned, or confined, unless by virtue of the express laws of the land. These laws are so clear and explicit, that it is in the power of every man to avoid breaking them . . . .” Id., p. 180.
The earliest of these “clear and explicit” laws protecting individual rights was the declaration of rights, which appeared in the preamble to Connecticut’s first statutory code, Ludlow’s Code of 1650. See C. Collier, supra, 15 Conn. L. Rev. 91-93. Although it was statutory in form, the declaration was “treated by both the legislature and the people as standing above ordinary statutes. The Declaration and supplementary statutes relating to individual rights were grounded in the Connecticut *79common law and viewed as inviolate.” Id., 94; see, e.g., Hall v. Hall, 1 Root (Conn.) 120, 121 (1789) (“no man’s person shall be arrested or imprisoned, for any debt ... if sufficient means of satisfaction can otherwise be lawfully found from his estate . . . but, if no such satisfaction can be found, his person may be arrested and imprisoned”). “Abridgements perpetrated by the government were considered void on their face and courts were to refuse to enforce them.” C. Collier, supra, 94; see also State v. Lamme, 216 Conn. 172, 179, 579 A.2d 484 (1990). The declaration of rights changed little from 1650 through 1818, notwithstanding a number of code revisions. C. Collier, supra, 94.
During the thirty years preceding Connecticut’s constitution, however, confidence in the common law’s ability adequately to safeguard individual rights gradually eroded as post-Revolutionary leaders embraced a different, political ideology than had their pre-Revolu-tionary counterparts. Id., 87. Although in 1787, Connecticut’s pre-Revolutionary delegates to the federal constitutional convention opposed a bill of rights, confident that strong state governments would protect individual rights, by 1818, the majority of Connecticut’s new generation of leaders recognized the need for constitutional guarantees of individual rights. Id., 95.
Plaintiffs sought protection at common law for individual rights by using traditional common-law forms of pleading because only a limited number of causes of action existed at the time to redress private wrongs. Despite the use of traditional tort nomenclature, both this court and commentators have recognized that these cases were early common-law antecedents of our constitution. One commentator explained that early Connecticut cases reached “ ‘constitutional’ results by reference to ordinary common law explication”; E. Peters, “Common Law Antecedents of Constitutional Law in Connecticut,” 53 Alb. L. Rev. 259, 262 (1989); *80and noted that “[t]he common law trappings of the cases undoubtedly explain why the court’s opinions resonate in common law terms. Nonetheless, the case law demonstrates a striking resemblance between some of the ‘constitutional’ issues with which we struggle today and some of the ‘common law’ issues with which the court struggled two hundred years ago.” Id., 264. Peters cited Grumon v. Raymond, 1 Conn. 39 (1814), as an example of such a case. Although brought as a false imprisonment action, Grumon actually redressed the violation of the right, now given constitutional protection, to be free from unreasonable searches and seizures. E. Peters, supra, 263; see also State v. Oquendo, 223 Conn. 635, 652, 613 A.2d 1300 (1992) (stating that early false imprisonment actions were “common law antecedents of article first, §§ 7 and 9, of our constitution”).1
*81As this discussion demonstrates, our early common law permitted damages actions against government officials for violating rights analogous to those now protected by article first, §§ 7 and 9, of our state constitution. Furthermore, these early cases vindicated rights, deeply rooted in our state’s past and well protected at common law, which were viewed as fundamental long before they became constitutionally incorporated.
In deciding that the plaintiff may properly bring a state Bivens claim for a violation of article first, §§ 7 and 9, the majority recognizes the fundamental rights at stake in this case, and the special harm likely to result from unlawful police conduct. The majority, quoting Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, supra, 403 U.S. 392, stated that a police officer acting unlawfully in the name of the state “ ‘possesses a far greater capacity for harm than an individual trespasser exercising no authority other than his own.’ ”
Nevertheless, despite the language in Kelley Property Development, Inc. v. Lebanon, supra, 226 Conn. 333, suggesting that article first, § 10, of the Connecticut constitution incorporates a constitutionally based damages remedy, the majority concludes that the open courts provision contained in article first, § 10, of our state constitution does not ensure the existence of that remedy through a direct cause of action under article first, §§ 7 and 9.1 fail to understand why, in light of the majority’s decision recognizing a Bivens common-law cause of action under article first, §§ 7 and 9, the majority reaches the plaintiffs’ claim under article first, § 10, particularly when to reject the open courts claim, the *82majority has had to step back from the test we applied in Kelley Property Development, Inc.
The plaintiff in Kelley Property Development, Inc., claimed that, because a common-law damages action existed prior to 1818 to redress the violation of rights analogous to due process rights, article first, § 10, ensured the continued existence of such a damages remedy. Id., 332. We determined, however, that the early cases relied upon by the plaintiffs awarded damages for a statutory violation, rather than “a violation of a fundamental common law principle that we would now characterize as having constitutional significance.” Id. We stated that, “[i]n the absence of a clear indication . . . that the damages awards in those cases redressed rights akin to fundamental constitutional rights, we decline to read these cases as establishing a common law precedent for the existence of a constitutional claim for damages . . . .” Id., 333. We concluded that the plaintiff “failed to establish that, in the circumstances of this case, a damages action for the violation of a quasi-constitutional right existed at common law in Connecticut prior to 1818 and thereby became incorporated into the state constitution by virtue of article first, § 10.” Id.
In this case, the plaintiffs contend that Kelley Property Development, Inc., stands for the proposition that a damages claim may be brought directly under the state constitution for the violation of state constitutional rights if: (1) our pre-1818 common law awarded damages to vindicate analogous rights; and (2) such rights were understood at the time to be fundamental. The majority disagrees and, indeed, expressly rejects this constitutional principle, concluding that the plaintiffs in the present case have not sufficiently demonstrated why the constitutional principle articulated in Gentile v. Altermatt, 169 Conn. 267, 286, 363 A.2d 1 *83(1975), appeal dismissed, 423 U.S. 1041, 96 S. Ct. 763, 46 L. Ed. 2d 631 (1976), supports their ability to bring a claim under the state constitution. Although a majority of the court is not convinced that a direct constitutional action exists under article first, § 10, to vindicate the fundamental rights at issue in this case, I believe it imprudent and unnecessary to close that door.2
Although we did not hold explicitly in Kelley Property Development, Inc., that a claim for damages under the state constitution could be brought where both predicates of the test enunciated therein have been satisfied, both our reliance on the open courts provision and our analysis in that case implicitly recognized the existence of a remedy for violations of state constitutional rights. In light of our reliance on Gentile v. Altermatt, supra, 169 Conn. 286-87, and its use of the open courts provision to prevent legislative abrogation of constitutionally incorporated rights, an argument could be made that, under that provision, the legislature has less leeway to modify fundamental rights than it would have with respect to other rights recognized under the common law. Furthermore, just as those rights are entitled to greater protection from legislative intervention than other, less important common-law rights, one could argue that these fundamental rights should be recognized as having an enhanced status by virtue of their incoiporation into the state constitution.
*84Today, the majority recognizes a Bivens common-law cause of action for damages to redress alleged infringements of a constitutional right. Nevertheless, the majority unnecessarily reaches out to close the door on a claim to a direct constitutional action. Our traditional jurisprudence is to decide constitutional issues as alast resort. The majority, however, offers no persuasive reason to depart from our “recognized policy of self-restraint and the basic judicial duty to eschew unnecessary determinations of constitutional questions.” Negron v. Warden, 180 Conn. 153, 166, 429 A.2d 841 (1980). This principle generally has been the basis for declining to reach constitutional issues where there have existed alternative nonconstitutional grounds for deciding an appeal. See, e.g., State v. Lopez, 239 Conn. 56, 57 n.1, 681 A.2d 950 (1996) (violation of declaration against penal interest exception to hearsay rule); State v. Gold, 180 Conn. 619, 639, 431 A.2d 501, cert. denied, 449 U.S. 920, 101 S. Ct. 320, 66 L. Ed. 2d 148 (1980) (same); Negron v. Warden, supra, 180 Conn. 166 (violation of Practice Book § 531); State v. Certain Contraceptive Materials, 126 Conn. 428, 434, 11 A.2d 863 (1940) (proceeding unauthorized under search warrant statute).3 I see no reason in this case to deviate from that policy.
Accordingly, I dissent from the decision reached by the majority on the first issue and concur with its decision on the second issue.

 These rights continued to be vindicated through damages actions against government officials after the adoption of the constitution. See Perry v. Johnson, 37 Conn. 32, 36 (1870) (constable and justice of peace liable for arrest based on unlawful warrant); Humphrey v. Knapp, 41 Conn. 313, 316-17 (1874) (justice of peace liable for unlawful detention); Clyma v. Kennedy, 64 Conn. 310, 320-21,29 A.2d 539 (1894) (damages against justice and constable upheld in action for false imprisonment); McVeigh v. Ripley, 77 Conn. 136, 141, 58 A.2d 701 (1904) (false imprisonment action for damages against justice of peace).
Several other decisions reiterate that these common-law actions redressed the violation of fundamental individual liberty rights. In Tracy v. Williams, 4 Conn. 107, 112 (1821), this court held a justice of the peace liable in trespass for authorizing a warrantless arrest because “[o]ur statute, in its requisitions, is founded on a regard [for] the rights of the citizen .... This mode of proceeding is equitable, practicable, and free from oppression; while the public rights are adequately protected.” In Gray v. Davis, 27 Conn. 447, 455 (1858), this court articulated that the search and seizure provision of the constitution “was obviously intended mainly for the security of the citizen, that his possessions might not be wantonly invaded, at the discretion, caprice or malice either of private individuals, or of the ministers of the law.” In Price v. Tehan, 84 Conn. 164, 79 A. 68 (1911), an officer was liable for a warrantless arrest. Liability was imposed because he “failed to keep himself under that control which is required of an officer and to act with that regard for the rights of the individual which the law demands before he deprives a person of his liberty. The law . . . cannot overlook the rights *81of private individuals, and justify arrests made as this was.” Id., 169. While the plaintiffs in these cases did not seek to bring their claims directly under the constitution, there is no doubt that this court continued to recognize that the rights implicated were fundamental in nature.


 In rejecting the plaintiffs first claim, the majority states that it does not necessarily follow from Gentile that article first, § 10, embodies a private cause of action for pre-1818 fundamental common-law rights. The majority states that it is not foreclosing some other litigant the opportunity to make the claim but, rather, is merely rejecting an assumption on which the plaintiff relied. I disagree with this characterization. In interpreting Gentile as it does and in conducting only a cursory analysis of our article first, § 10 jurisprudence, 1he majority, in effect, rejects the proposition that a direct constitutional action is viable. Furthermore, if in fact the majority had found that the open courts provision required a direct constitutional claim in this case, it would not have engaged in a Bivens analysis.


 Even where a case has presented more than one constitutional basis for a decision, we have declined to reach the other issues where the appeal could be resolved on one alone. Fair Cadillac-Oldsmobile Isuzu Partnership v. Bailey, 229 Conn. 312, 313, 640 A.2d 101 (1994) (court declined to reach alternative state constitutional grounds for ruling statute unconstitutional where General Statutes § 53-301 found to violate substantive due process under article first, § 8, of Connecticut constitution); State v. Joyce, 229 Conn. 10, 15 and n.6, 639 A.2d 1007 (1994) (court declined to reach federal constitutional claim where appeal could be resolved on state constitutional grounds).